Citation Nr: 9907177	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-20 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1992, for an award of service connection for the cause of the 
veteran's death as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1945 to 
February 1946.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  By means of a decision dated in July 
1998, the Board remanded this claim for further action.  The 
RO has complied with the Board's remand and the case in now 
before the Board for a decision. 


FINDINGS OF FACT

1.  The veteran died from azotemia, due to acute urinary 
failure, due to cancer of the urinary bladder, with other 
significant conditions being cancer of the ureter and 
metastatic bone disease.

2.  The veteran was exposed to ionizing radiation during 
service.

3.  The veteran's terminal cancers of the ureter and urinary 
bladder were first shown approximately 3 decades after 
separation from service.  

4.  The appellant requested readjudication of a previously 
denied claim for service connection for the cause of the 
veteran's death due to exposure to ionizing radiation in 
August 1991.

5.  VA authorized entitlement to service connection for 
cancer of the urinary tract (bladder and ureter) due to 
exposure to ionizing radiation, on a presumptive basis, 
effective October 1, 1992.

6.  The Director of Compensation and Pension Service has 
determined that the veteran's terminal cancers of the ureter 
and urinary bladder did not result from inservice exposure to 
ionizing radiation.


CONCLUSION OF LAW

Entitlement to an effective date earlier than October 1, 
1992, for the grant of service connection for the veteran's 
cause of death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.303, 3.309, 3.311, 
3.114, 3.400 (1998); Public Law 102-578 (October 30, 1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to an earlier 
effective date for the cause of the veteran's death.  She 
claims that the applicable regulation erroneously excluded 
the veteran's cause of death on the presumptive list.  She 
also claims that the applicable regulation was in error when 
the lawmakers placed cancer of the urinary bladder on the 
presumptive list without including a clause to backdate.

The veteran was first diagnosed with transitional cell 
carcinoma of the right ureter, in 1977, approximately 3 
decades after separation from service.  He died in January 
1979.  His original death certificate listed the cause of 
death as azotemia, due to acute urinary failure, due to 
carcinoma of the ureter.  The appellant initially filed a 
claim for service connection for the veteran's cause of death 
in September 1987.  With that initial claim, she submitted a 
statement from a physician, Dr. E.P.H., which indicates that 
transitional cell carcinoma of the ureter is essentially the 
same as transitional cell carcinoma of the urinary bladder.  
A final decision by the Board, dated in December 1989, denied 
that claim.  

The appellant subsequently filed another claim for service 
connection (through a letter from her Congressman) in August 
1991.  With that claim, she submitted an amended death 
certificate which reported the cause of death as azotemia, 
due to acute urinary failure, due to cancer of the urinary 
bladder, with other significant conditions reported as cancer 
of the ureter and metastatic bone disease.  Service 
connection was subsequently awarded effective from October 1, 
1992, the effective date of Public Law 102-578.

A letter from the Defense Nuclear Agency, dated in May 1993, 
confirms the veteran's presence at Nagasaki during the 
American occupation of Japan.  DNA determined that the 
maximum possible radiation dose that might have been received 
by any individual who was at either Hiroshima or Nagasaki for 
the full duration of the American occupation was less than 
one rem.  

An opinion from the Under Secretary for Health, dated in 
November 1998, indicates that exposure to 25.42 rads or less 
at age 32 (veteran's age at the time of exposure) provided a 
99 percent credibility that there was no reasonable 
possibility that it was as likely as not that the veteran's 
bladder cancer was related to exposure to ionizing radiation.  
The opinion also indicates that screening doses for cancer of 
the ureter were not provided.  However, according to the 
report Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, the bladder is the urinary tract 
organ most susceptible to cancer caused by radiation.  
Therefore, the screening dose for bladder cancer also can be 
used for cancer of the ureter.  In light of the above, it was 
concluded that it was unlikely that the veteran's cancers of 
the bladder and ureter could be attributed to exposure to 
ionizing radiation in service.  Base on this opinion, The 
Director, Compensation and Pension Service, in an opinion 
letter dated in November 1998, found that there was no 
reasonable possibility that the veteran's disability was the 
result of inservice exposure to radiation.  

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Where compensation is awarded 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary (of VA) or by the Secretary's 
direction, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303.  Service 
connection for a disability due to radiation exposure can 
also be established under the provisions of 38 C.F.R. 
§§ 3.309 and 3.311.

Under 38 C.F.R. § 3.309, a "radiation-exposed veteran" (to 
include a veteran who participated in the occupation of 
Hiroshima or Nagasaki during the period from August 6, 1945 
to July 1, 1946) shall be service connected on a presumptive 
basis for certain specified diseases.  Cancer of the urinary 
tract became a presumptive disease specific to radiation-
exposed veterans effective from October 1, 1992.  See Public 
Law 102-578 (October 30, 1992).  

Under the relevant provisions of 38 C.F.R. § 3.311, it is 
stipulated that in all claims in which it is established that 
a radiogenic disease became manifest after service, and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  
38 C.F.R. § 3.311(a)(2).  When it is determined that a 
veteran was exposed to ionizing radiation in service and the 
veteran subsequently developed a radiogenic disease, before 
adjudication, the claim is to be referred to the Under 
Secretary for Benefits to determine whether or not the 
appellant's disease resulted from inservice radiation 
exposure.  38 C.F.R. § 3.311(b) & (c).  Urinary bladder 
cancer has been considered a radiogenic disease under 3.311 
since prior to the first claim filed for the veteran's cause 
of death (in 1987).

The Board has considered the evidence of record and finds 
that an earlier effective date is not warranted.  As 
mentioned above, the appellant is not entitled to an earlier 
effective date for an award of service connection under 
38 C.F.R. § 3.309 and Public Law 102-578.  This effective 
date has been set by Congress and the Board is without 
authority to change that date.  Further, entitlement under 
38 C.F.R. § 3.311 cannot be granted as the Director of 
Compensation and Pension Service has determined that there is 
no reasonable possibility that the veteran's cause of death 
is due to inservice radiation exposure.  Moreover, the 
evidence of record does not indicate that he suffered from 
the cancers which lead to his death during active duty 
service, but over 3 decades after separation from service.  
Therefore, the Board concludes that there is no basis under 
the applicable laws that the Board could grant an earlier 
effective date. 


ORDER

Entitlement to an effective date earlier than October 1, 
1992, for an award of service connection for the cause of the 
veteran's death as secondary to ionizing radiation exposure 
is denied.



		
	NANCY I. PHILLIPS
Member, Board of Veterans' Appeals

